internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 3-plr-146460-01 date date company a company b shareholders legend state date date plr-146460-01 date date date date dear this letter responds to your letter dated date submitted on behalf of company a and company b requesting rulings relating to their s elections under sec_1362 sec_1361 and sec_1362 of the internal_revenue_code facts company a and company b represent the following facts company a was incorporated on date under the laws of state the shareholders of company a consist of two individuals and five trusts whose beneficiaries are minors it is represented that the trusts qualify as qualified subchapter_s trusts qssts on date company a filed a timely election under sec_1362 to be treated as an s_corporation effective date on the advice of their representatives the trustees of each trust not the legal guardians of the minors signed the qsst election and the s_corporation_election on form_2553 election by a small_business_corporation the form was prepared by and executed under the supervision of company a’s counsel company a believed that the form was properly executed when it was filed on date company a submitted articles of incorporation to state for the purpose of incorporating company b as a wholly-owned subsidiary and transferred part of its business to company b relying on counsel’s advice on date company a timely filed a form_2553 for company b intending to elect treatment for company b as a qualified_subchapter_s_subsidiary qsub under sec_1361 effective date company b later received a notice of acceptance as an s_corporation from the service counsel was not made aware of the notice at that time when counsel learned that the qsub election was not made on the correct form a form_8869 qualified_subchapter_s_subsidiary election and a letter were filed to correct and replace the form_2553 that was previously submitted on date company a distributed all of its stock in company b to shareholders shareholders intended for company b to continue as a pass-through entity as of date but failed to file a form_2553 to elect s_corporation status because of the election it had filed company a believed it was an s_corporation from date and filed its tax returns as an s_corporation on its tax_return company a treated company b as a qsub during the period which company a owned company b’s stock therefore company b did not file its own return for this period the plr-146460-01 shareholders filed their returns in accordance with company a’s returns after company b’s stock was distributed to shareholders company b believed it was an s_corporation and filed its return as an s_corporation the shareholders have filed or will file in accordance with company b’s s_corporation return company a and company b request the following rulings that relief will be granted to company a under sec_1362 effective date that company b will be treated as a qsub effective date and that relief will be granted to company b under sec_1362 effective date issue sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1 j ii sec_1_1361-1 provides that any_action required by sec_1_1361-1 to be taken by a person who is under a legal disability by reason of age may be taken by that person's guardian or other legal_representative or if there be none by that person's natural or adoptive parent plr-146460-01 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1_1362-6 provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1_1362-6 provides that the consent of a minor must be made by the minor or by the legal_representative of the minor or by a natural or an adoptive parent of the minor if no legal_representative has been appointed sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the conference_report on the small_business job protection act of p_l_104-188 provides that the service should be reasonable in exercising this authority and apply standards that are similar to those applied under present law to inadvertent subchapter_s terminations h_r conf_rep no 104th cong 2d sess 1996_3_cb_741 according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely plr-146460-01 corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent company a and its shareholders agree to make any adjustments consistent with the treatment of company a as an s_corporation as might be required by the secretary based on the facts submitted and the representations made we conclude that company a’s election to be an s_corporation was ineffective as a result of the trustee of each trust rather than the beneficiary or the beneficiary’s legal_representative signing the qsst election and the form_2553 for the trust we also conclude that the ineffectiveness of company a’s s_corporation_election was inadvertent within the meaning of sec_1362 we further conclude that pursuant to the provisions of sec_1362 company a will be treated as an s_corporation effective date and thereafter if company a submits a correctly filled out form_2553 and a qsst election with the proper signatures to the appropriate service_center within days from the date of this letter and provided that company a’s election to be an s_corporation was otherwise valid and was not terminated under sec_1362 the shareholders of company a must include their pro_rata share of the separately_stated and nonseparately computed items of company a as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by company a as provided in sec_1368 if company a or its shareholders fail to treat themselves as described above this ruling will be null and void plr-146460-01 issue sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 provides that except as provided in sec_1361 and sec_1_1361-5 five-year prohibition on reelection an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center generally the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result company a is granted an extension of time of days from the date of this letter to make an election to treat company b as a qsub effective date company a should submit a copy of the previously filed form_8869 to the appropriate service_center a copy of this letter should be attached to the form_8869 filed with the service_center sec_1361 provides that to qualify for qsub status percent of the stock of the corporation must be owned by an s_corporation issue plr-146460-01 sec_1361 provides that if a corporation’s status as a qsub terminates such corporation and any successor_corporation shall not be eligible to make an election under sec_1362 to be treated as an s_corporation before it sec_5th taxable_year which begins after the 1st taxable_year for which such termination was effective unless the secretary consents to such election sec_1_1361-5 provides that a qsub election will terminate at the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status under sec_1361 sec_1_1361-5 provides that in the case of s and qsub elections effective after date if a corporation’s qsub election terminates the corporation may without requesting the commissioner’s consent make an s election before the expiration of the five-year period described in sec_1361 if immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election and the relevant election is made effective immediately following the termination of the qsub election sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year based on the facts submitted and the representations made we conclude that the distribution of company b stock to shareholders terminated the qsub election with respect to company b on date company b may make an s election before the expiration of the five year period described in sec_1361 without the commissioner’s consent provided that company b was otherwise eligible to make an s election following the termination and the election is made effective immediately following the termination of the qsub election we conclude that company b has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly if company b makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that plr-146460-01 purpose except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether company a or company b is a valid s_corporation whether company b was a valid qsub and whether any of the trusts is a qsst under sec_1361 under power_of_attorney on file with this office we are sending a copy of this letter to company a company b and to company b’s second authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
